Title: March [1797]
From: Washington, George
To: 




1. Mercury at 24. Wind Westerly and cold all day.
 


2. Wind as yesterday; cloudy, cold & Raw all day. Towards night it began to Snow. Mercury at 26.
 


3. Mercury at 34. Morning very lowering & threatning but clear & pleasant afterwards. Wind fresh from the So. Wt.
 


4. Much such a day as yesterday in all respects. Mercury at 41.
 


5. Not unlike the two preceding days. M. at 50.
 


6. The wind Shifted to the No. Wt. and turned Cold M: 24.
 


7. A hard No. Wt. [wind] all day. Hard frost this morning & but little [sun] all day—snowing at times. Mer. at 24.
 


8. Very thick morning with sprinkling rain clear afterwards with a brisk So. Westerly wind. Mer. 52.
 


9. Wind changed to No. Wt. blew very hard & turned very cold. Mer. at 28. Left Phila. on my return to Mt. Vernon—dined at Chester & lodged at Wilmington.


   
   Accompanying GW and Mrs. Washington on the trip home to Mount Vernon were Nelly Custis and the marquis de Lafayette’s son, George Washington Motier Lafayette (1779–1849), accompanied by his tutor, Felix Frestal. George Washington Parke Custis was in school in Princeton, and Tobias Lear and Bartholomew Dandridge, Jr., had been left in Philadelphia to supervise the packing and moving of the Washingtons’ belongings and the cleaning of the presidential house. Lear was to follow them to Mount Vernon, but Dandridge would leave shortly for The Hague where he was to be secretary to the United States minister, William Vans Murray. Young Lafayette had fled France with his tutor in 1795, three years after his

father’s arrest and imprisonment. The young man’s arrival in America had been an embarrassment to GW. As much as he wished to have this only son of his close friend come to live in his family, he wanted to do nothing to offend the French government or the French partisans in this country. He therefore arranged for the boy and Frestal to live in New York under his family name, Motier. Finally, in April 1796, in spite of warnings by some members of the government, GW invited young Lafayette and Frestal to Philadelphia for a visit with his family. The visit lengthened into a permanent residency (GOTTSCHALKLouis Gottschalk, ed. The Letters of Lafayette to Washington, 1777–1799. 1944. Reprint. Philadelphia, 1976., xxi-xxiii; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:304, 323, 359–60, 388–99, 403–12). dined at chester: “At Chester, Mr. Anderson keeps such a house now, as Mrs. Withy did formerly; and that is encomium enough. At Wilmington, twelve miles further, Mr. O Flin’s (sign of the Ship) is a quiet Inn, with good Beds, and a tolerable good Table” (GW to Elizabeth Willing Powel, 26 Mar. 1797, ViMtvL).



 


10. Dined & lodged at Elkton. Tolerably pleasant all day.

	
   
   “At Elkton . . . Hollingsworth’s is a quiet orderly Tavern, with good beds, and well in other respects” (GW to Elizabeth Willing Powel, 26 Mar. 1797, ViMtvL). “We encountered no adventures of any kind, & saw nothing uncommon, except the light Horse of Delaware, & Maryland, who insisted upon attending us through their states” (Eleanor Parke Custis to Elizabeth Bordley, 18 Mar. 1797, ViMtvL).



 


11. Snowing from day light until 10 Oclock—in the Afternoon a little rain. Breakfasted at Susquehanna—dined & lodged at Hartford.

   
   
   “At the Ferry, on both sides, are good Taverns: Mrs. Rogers’ on the East, & Mr. Barney’s on the West. From thence to Hartford (commonly called Bushtown) twelve miles from the ferry, a good house used to be kept but ... it was to be sold the Wednesday after we passed it” (GW to Elizabeth Willing Powel, 26 Mar. 1797, ViMtvL). GW stopped at both Mrs. Rodgers’s and Barney’s on this day (GW’s Cash Memoranda, 29 Sept. 1794–17 Aug. 1797, RPJCB).



 


12. Lowering, but tolerably pleasant. Breakfasted at Websters. Dined & lodged in Baltimore. Met & escorted into town by a great concourse of people.

	
   
   websters: “Thirteen miles from thence [Harford] a pretty good Inn is kept by one Webster. From that to Baltimore is 14 Miles” (GW to Elizabeth Willing Powel, 26 Mar. 1797, ViMtvL).



   
   GW’s entrance into Baltimore was described in a contemporary account: “At a distance from the city he was met by a crowd of citizens, on horse and foot, who thronged the road to greet him; and by a detachment from capt. Hollingsworth’s troop, who escorted him in thro’ as great a concourse of people as Baltimore ever witnessed. On alighting at the Fountain Inn, the general was saluted with reiterated and thundering huzzas from the spectators” (Gaz. of the U.S. [Philadelphia], 16 Mar. 1797). Mayor James Calhoun

read an address from the council of Baltimore which GW answered (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 7:446). The Fountain Inn, where GW lodged, had been sold by Daniel Grant in 1795, and the present owner was a Scot, James Bryden (ANDREWSMatthew Page Andrews. The Fountain Inn Diary. New York, 1948., 60–63).



   
 


13. Breakfasted at Spurriers & dined & lodged in Bladensburgh. Morning lowered but clear afterwards.

	
   
   Spurrier’s was “much resorted, not because it is well kept but because there is no other; the lodging is bad—the eating tolerable ... better for lodging than eating. At Bladensburgh nine miles beyond a good house is kept by one Ross (sign of the Indian Queen)” (GW to Elizabeth Willing Powel, 26 Mar. 1797, ViMtvL).



 


14. Dined at Mr. Laws & lodged at Mr. Thos. Peters. Day warm.


   
   mr. laws: Thomas Law (1759–1834), son of Edmund Law, bishop of Carlisle, was in India from 1773 to 1791 in the service of the East India Company, where he held several important administrative positions and acquired a sizable fortune. Apparently sometime during his stay in India, Law was married, for when ill health forced his return to England, he brought his three Indian sons with him. In 1794 Law and his children came to America. He met James Greenleaf in New York and purchased from him a large section of lots in the new Federal City. Law came to the Federal City on 23 Feb. 1795 to inspect his newly acquired property, located south of the Capitol between the Potomac River and the Eastern Branch (Anacostia

River). In 1796 he married young Eliza Parke Custis, Martha Washington’s eldest grandchild. Law built numerous houses in the city for speculation and for his own use, but at this time he was probably living at the northeast corner of Sixth and N streets, S.W., near Greenleaf Point (DOWNING [3]Margaret Brent Downing. “Literary Landmarks. Being a Brief Account of Celebrated Authors who have Lived in Washington, the Location of their Homes, and what they have Written.” Records of the Columbia Historical Society 19 (1916): 22–60., 27). The Englishman Thomas Twining, who visited the Laws in 1796, wrote of his difficulty in finding the isolated house several miles from the Capitol: “His house, built by himself, was only a few yards from the steep bank of the Potomac, and commanded a fine view across that river, here half a mile wide. In the rear of the house Mr. Law was building a street, consisting of much smaller houses than his own. . . . The position at least was favorable, being on a point of land between the Potomac and a tributary stream called ‘the eastern branch,’ thus offering a double waterfront” (TWININGThomas Twining. Travels in America 100 Years Ago: Being Notes and Reminiscences. New York, 1893., 104). Thomas Law, aside from his land activities in the capital, was a strong advocate of the need for a national currency and wrote numerous addresses and pamphlets promoting it. Law lost much of his fortune in his land speculations and spent his later years in relative poverty. Always eccentric, he became more so with age, and his marriage to Eliza Parke Custis ended in a much publicized separation and divorce.



   
   mr. thos. peters: Thomas Peter was the son of Robert Peter, a prominent merchant and first mayor of Georgetown. In Jan. 1795 Thomas Peter married Martha Washington’s granddaughter Martha Parke Custis. The couple lived in Washington in a house located near Rock Creek on the south side of K Street between 26th and 27th.



 


15. Recd. the Compliments of the Citizens of George Town as I had done the day before of those of the City of Washington. Stopped in Alexa. & got to Mt. V. to dinner.

   
   
   city of washington: The Washington Gazette on this day reported that “Yesterday George Washington (God bless him) passed through the city on his way to Mount Vernon. When he reached the Capitol the company of Artillery, under the command of Captain [James] Hoban, welcomed him by a discharge of cannon. After dining in the City, he was escorted to George Town by several of our most respectable Citizens. As he passed the President’s house, a salute of 16 guns was fired by the said company and followed by repeated huzzas, dictated by hearts sensibly alive to his merits” (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:255, n.1). Nelly Custis wrote a friend that “The gentlemen of George Town also attended us to the River, & four of them rowed us over in a barge” (Eleanor Parke Custis to Elizabeth Bordley, 18 Mar. 1797, ViMtvL). alexa.: “Yesterday General Washington accompanied by his Lady, the son of the Marquis de la Fayette, &c. passed through town on their way home. The General’s desire to reach Mount-Vernon that evening prevented the citizens of Alexandria from offering those public marks of their gratitude and esteem, which they were now more than ever solicitous of manifesting for their illustrious neighbour. . . . We are informed that Gen. Washington has accepted of an invitation to a public dinner, to be given in this town on Thursday” (Columbian Mirror [Alexandria], 16 Mar. 1797). mt. v.: They arrived at Mount Vernon at 4:00 P.M. (Eleanor Parke Custis to Elizabeth Bordley, 18 Mar. 1797, ViMtvL). Of the journey from Philadelphia and the conditions prevailing at Mount Vernon when he arrived, GW wrote: “We got home without accident. & found the Roads drier, & better than I ever

travelled them at that Season of the year. The attentions we met with on our journey were very flattering, and to some whose minds are differently formed from mine would have been highly relished, but I avoided in every instance where I had any previous knowledge of the intention, and c[oul]d by the earnest entreaties prevail, all parade, or escorts. . . . I find myself in the situation, nearly, of a new beginner; for although I have no houses to build (except one, which I must erect for the accommodation & security of my Military, Civil & private Papers . . .) yet I have not one or scarcely anything else about me that does not require considerable repairs. In a word I am already surrounded by Joiners, Masons, Painters & ca.” (GW to James McHenry, 3 April 1797, NN: Washington Collection).



   
 


16. At home all day alone. Wind at East & very cloudy all day.
 



17. Wind in the same place with rain from 10 oclock until 12—clear afterwards.
 


18. Clear—with the Wind fresh from So. Wt. in the forenoon and at No. Wt. in the afternoon.
 


19. Wind at No. Wt. and fresh after the morning continuing so all day & cold.
 


20. Cool in the morning with the wind still at No. W. but very moderate afternoon.
 


21. Wind Southerly and fresh all day—clear.
 


22. Wind still Southerly and fresh with appearances of Rain. In the Afternoon wind came out brisk at N. W.
 


23. Cool in the morning but clear & very pleasant afterwards with but little Wd.
 


24. Wind at So. Et. with Rain more or less all day.
 


25. Wind for the most part Southerly—and clear.
 


26. Wind varying from No. Et. to So. Et. and blowing very fresh.
 


27. A little rain fell last Night. Wind Southerly in the Morning & violently all day afterwards & night from No. Wt.
Omitted to enter the Acct. of the Weather & Occurrences the remainder of this month.
